On Petitions for Rehearing.
In these cases we are presented with a petition to rehear by appellant Insurance Company in which it is insisted that interest should not be allowed on the $8,000 tendered into Court. This matter was considered and discussed in the original opinion and it was said: "The defendant also insists that it is not liable for interest. It claims a tender before the suit was filed and filed a plea of tender and paid that amount into court with its plea. We find that this tender was not unconditional in that the amount was tendered in full settlement of the liability of the defendants under all the contracts sued upon. This tender was not sufficient to avoid liability for interest."
It is also insisted that a statement in the opinion as to the necessity for binders as to policy No. 428054 was erroneous. The statement complained of is:
"This policy was dated September 1, 1946, and purported to insure the defendants. `At any other location *Page 572 
acquired if included in the next succeeding Report of Values as provided in the Value Reporting Clause — Limit of Liability for all Contributing Insurance — $10,000.00.' The plaintiffs had complied with the provisions of the value Reporting Clause and the last report as of January 30, 1947, showed stock of furniture at the Thompson Lane location to be $20,236.12.
"The maximum liability on this Reporting Form policy was $10,000.00. No binders were called for or necessary as to this policy."
We are not convinced that this statement is erroneous.
The matters complained of in the appellant's petition to rehear were fully considered and discussed in the opinion filed.
We are also presented with a petition to rehear by the appellees. No matter not fully considered and determined in the opinion is called to our attention in this petition to rehear.
No question not considered and passed upon at the hearing appearing from either of the petitions to rehear they are both denied at the cost of petitioners.
Petitions to rehear denied.
Felts and Hickerson, JJ., concur. *Page 573